Case 4:21-cv-00196-JAS Document5 Filed 06/24/21 Page 1 of 7

Pro Sc 1 (Rev. 12/16) Complaint for a Civil Case

 

rT We FILED LODGED
nme RECEIVED eeermememee COPY

 

 

UNITED STATES DISTRICT COURT

for the

District of Arizona

Civil Division

Robert Gasparoff

   
  

JUN 24 2021

    

 

 

 

 

  

casenoe, OV 22 /-LI95 OES

(lo be filled in by the Clerk's Office)

 

Plaintiffs)
(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

“Yo

Watch Tower Bible and Tract Society of Pennsylvania

 

Defendant(s}
(Write the fill name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the fil list of names.)

COMPLAINT FOR LP CASE
cH.

I. The Parties to This Complaint
A, The Plaintiff(s)

Jury Trial: (check one) [V] Yes [_}No

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Robert Gasparcff

3300 N Paseo De Los Rios 18104

 

Tucson, Pima County

 

AZ, 85712
(520)269-5610

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation, For an individual defendant,
include the person's job or title (if sown), Attach additional pages if needed.

Page 1 of 5

 

 

 

 

 
Case 4:21-cv-00196-JAS Document5 Filed 06/24/21 Page 2 of 7

Pro Se | (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name Watch Tower and Tract Society of Pennsylvania

 

Job or Title (fhniown)

 

 

 

 

Street Address 100 Watchtower Dr

City and County Patterson, Putnam County
State and Zip Code NY, 12563-9204
Telephone Number

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title Gf known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title @f dnown)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (ifknown)

 

Defendant No. 4

Narne

 

Job or Title Gf known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Case 4:21-cv-00196-JAS Document5 Filed 06/24/21 Page 3 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C, § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case, In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check aif that apply)
[V Federal question [ Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question
List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case.
Amendment |

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1, The Plaintifi{s)
a. If the plaintiff is an individual
The plaintiff, (ame) , is a citizen of the

 

State of fname)

 

b. If the plaintiff is a corporation
The plaintiff, tame) , is incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (ane) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 4:21-cv-00196-JAS Document5 Filed 06/24/21 Page 4 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

b. If the defendant is a corporation
The defendant, (ieame) , is incorporated under
the laws of the State of (ame) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3, The Amount im Controversy

The amount in controversy~the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain).

 

III. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claiin in a separate paragraph. Attach additional pages if needed.

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of $
Case 4:21-cv-00196-JAS Document5 Filed 06/24/21 Page 5 of 7

Pro Se 1 (Rev. 12/16} Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonftivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served, I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: OO: LO LA OO? /

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

   

Jobat’ _(F

- 2 AD 4
3 BPO gE
fo i!

 

 

 

 

 

 

 

 

Page 5 of 5
Case 4:21-cv-00196-JAS Document5 Filed 06/24/21 Page 6 of 7

The First Amendment prevents the government from making laws that prohibit the free exercise of
religion. However, religion or false interpretation thereof should not incite people to commit suicide in
order to prove their faith to God. Such propaganda is deleterious to public safety, and therefore should not
be disseminated by preaching activity. In 1945, Watch Tower and Tract Society of Pennsylvania
prohibited its members from getting medical treatment such as blood transfusion. This prohibition does
not have scriptural support; it contradicts the Bible. Since when does the Bible promote suicide? Or since
when does God approve it?

The menticide or suicidal indoctrination by the Governing Body of Jehovah's Witnesses regarding life-
saving medical treatment, namely a blood transfusion, continues for many decades jeopardizing safety of
the public. People lose their lives because of this false interpretation of the Bible.

Every person has the right to accept or refuse medical treatment, but this must be an informed decision,
and medical advice should be given by a healthcare professional. The Founding Fathers established our
Constitution and granted the aforementioned constitutional right to those who peacefully practice their
religion, but not to those who would abuse this right by disseminating suicidal doctrine while calling it a
peaceful religious practice.
Case 4:21-cv-00196-JAS Document5 Filed 06/24/21 Page 7 of 7

I am asking the court to determine if it is constitutional to use Amendment 1 in order to propagandize
suicidal ideology under the guise of peaceful religious practice.
